Citation Nr: 1423716	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-18 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Portland, Oregon



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Todd Hammond, Attorney at Law



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1941 to May 1944.  He is shown to have served in Hawaii in December 1941.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the RO.  

The RO issued a Statement of the Case (SOC) in April 2010 that addressed the issues of an earlier effective date for an increased evaluation of the service-connected posttraumatic stress disorder (PTSD) with dysthymia and major depressive disorder, an evaluation of the service-connected PTSD in excess of 70 percent, an increased evaluation for the service-connected tinnitus is excess of 10 percent, service connection for a fractured hip and femur as secondary to the service-connected PTSD with dysthymia and major depressive disorder, service connection for hearing loss, and service connection for asthma as secondary to the service-connected PTSD with dysthymia and major depressive disorder.  

In May 2010, the Veteran submitted a statement indicating that he wished to continue his appeal as to his claim of service connection for hearing loss.  The Board construes this as a Substantive Appeal.  As the Veteran only perfected his appeal as to the claim of service connection for hearing loss, it is the only issue before the Board at this time.  

A review of the Virtual VA and VBMS electronic claims files reveals additional VA treatment records.  The RO indicated that it reviewed the additional treatment records prior to the issuance of the July 2013 Supplemental Statement of the Case.  The remaining documents are either duplicative of the evidence in the paper claims file or are not relevant to the issue on appeal.  


FINDING OF FACT

The currently demonstrated bilateral sensorineural hearing loss disability is shown as likely as not to be due to the Veteran's exposure to hazardous noise levels during his period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by bilateral sensorineural hearing loss is due to disease or injury that was incurred in his active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken hereinbelow, a full discussion of whether VA has met its duties of notification and assistance is not required at this time. 

The Veteran asserts that his current bilateral hearing loss is due to his exposure to loud and harmful noise during his period of active service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The April 2008 VA examination report establishes that the Veteran has a current hearing loss disability.  38 C.F.R. § 3.385.  

The Veteran's service records reflect that he engaged in combat while stationed in Hawaii in December 1941.  

The finding that the Veteran engaged in combat is significant because it allows a combat veteran to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)).  The Board therefore accepts the Veteran's contentions that he suffered acoustic trauma in service.  

Moreover, the fact that the claimed cause of the Veteran's hearing loss i.e., acoustic trauma from machine guns and explosions, is established by his lay statements, does not prevent him from also invoking the section 1154(b) presumption in order to show that he incurred the disabilities while in service.  Reeves, 682 F.3d at 999.

The Veteran's service treatment records showed that the Veteran had normal hearing upon enlistment and the treatment records are devoid of any reference to hearing loss.  

The Veteran was afforded a VA audiology examination in April 2008 and the examiner found it not likely that the Veteran's hearing loss was related to service, because his service treatment records showed that his hearing was "20/20" at enlistment and he had normal hearing using the watch tick test with no reference to hearing loss in the treatment records.  

The examiner reasoned that the Veteran's sensorineural hearing loss appeared mostly cochlear in origin secondary to aging, noise exposure, and possibly unknown etiology.  

The examiner also noted that the service personnel records revealed that the Veteran was present during the Pearl Harbor hostilities in December 1941, but that was his only combat.   

The Board must consider the Veteran's credible lay statements in this case.  The Veteran asserted in an August 2010 statement that he experienced hearing problems starting on December 7, 1941, from bomb explosions and weapons firing.  

The Veteran also reported that, starting in 1954, his wife told him that he was deaf.  The Board notes that the Veteran is competent to report as to the symptoms he experiences, such as difficulty hearing and its history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

There are certain situations in which lay evidence may suffice to prove service connection on its own merits, even in the absence of evidence in the service treatment records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008). 

This is one such case.  As indicated in Reeves, the combat presumption operates to establish that the Veteran incurred hearing loss while in service, and the evidence in this case supports the Veteran's statements that he incurred hearing damage in service.  

Thus, to the extent that the Veteran now asserts having hearing problems that began in service, the Board finds his lay statements to be credible and sufficient to show that the current sensorineural hearing loss disability as likely as not had its clinical onset following his exposure to excessive and harmful noise levels consistent with the nature of his service.  

While the opinion of the April 2008 VA examiner weighs against the claim, the Board finds this opinion to be of limited probative value to the extent that the absence of a showing of hearing loss disability in service is not in and of itself fatal to a claim of service connection.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The examiner also did not fully assess the Veteran's credible lay assertions of hearing loss starting in service that continued thereafter.  

In resolving all reasonable doubt in the Veteran's favor, service connection in warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for a bilateral sensorineural hearing loss disability is granted. 


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


